DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, 7-9, 11, 17, 19-23, 27, 30 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Holverson et al (US 2011/0284527) in view of Ferte et al (US 5,240,167) and Martawibawa et al (US 2005/0230379). 
Holverson shows the welding system claimed including a torch (16) with a welding/first power system (12) with a user interface (20) to independently control a power output to the torch (see para [0016]), and an induction heating head (36) with an induction/second power system (38) with an induction user interface (40) to independently control power output to the induction heating head before and during the 
Holverson, also, teaches for a welding power control circuitry (54) and an induction power control circuit (62) that can control not only its respective power system but also the other power system as Holverson shows that each of the power control circuitry can be communicated with each other via one of the control circuitry wherein one of the control circuity can be a common control system is shared by both systems (also see para [0031]), but Holverson does not explicitly call for a first mode and a second mode as claimed wherein the first mode allows the welding power system and induction power system to operate independently of each other and the second mode allows the power to be balanced between the induction head and the torch with a common control system wherein a common control system coordinates and regulate power to the torch and induction heating head to control a cooling profile of a heat affected zone based on a selected heat balance and feedback from one or more sensors wherein the cooling and heating is controlled by the induction power system to heat the workpiece after the welding as claimed. 
Ferte shows it is known to provide an induction heater to provide heat before welding, during welding, and after welding to provide a controller cooling profile to the welded zone so that excessive rapid heating and cooling that introduces a residual stress in a heat affected zone of a workpiece is prevented and improve a welding quality 
Martawibawa shows it is known to provide a welding torch along with an induction heating device wherein the induction heating device provides a desired temperature of a weld joint including a cooling rate of the weld joint wherein Martawibawa further teaches that a temperature difference is reduced between a filler wire for welding and the workpiece that would provide a heat balance. Also see para [0004] and [0005].
In view of Ferte and Martawibawa, it would have been obvious to one of ordinary skill in the art to adapt Holverson with the control circuitry that coordinates and balances the power between the torch and the induction head so that the temperature of the heat affected zone of the workpiece is based on a selected heat balance and feedback from one or more sensors wherein the its heating and cooling rate before, during and after the welding can be predictably controlled and regulated to improve the weld joint as known in the art; and, also as Holverson shows that each of the welding power system and the induction power system can be separately and independently powered by its respective control circuitry (54 and 62), it would have been obvious to operate the welding power system and the induction power system to operate independently of each other as in the first mode or as in the second with a balanced power,  a common control system, between the welding power system and the induction power system to reduce a temperature difference of the workpiece as taught by Martawibawa. 
With respect to claim 3, as Holverson further shows the synchronization and coordination of the welding system and the induction system, and as Martawibawa 
With respect to claims 4, 5, 7-9, 11, 19-23, 27 and 30  Holverson further shows the induction head is disposed and moved ahead or behind the welding operation (para [0023]), and Holverson also shows the movement of the welding torch and the induction system is moved/displaced or be remain stationary wherein any relative motion between the components (torch/induction) and the workpiece is also covered (para [0033]) as Holverson shows the induction head that is mounted to a metal frame which allows the induction head to be moved or adjusted independently (see Figure 3 and para [0035]). Holverson further shows a real-time temperature of the induction heating coil is displayed to the user (para 0019]), and as such temperature is displayed a temperature of the heat affected zone heated by the induction head is also deemed to be detected wherein Holverson shows that the induction head includes sensors for measuring the temperature along the workpiece. As Holverson shows controlling various operating parameters, including temperatures/heating, through its user interface (para [0019]), it would have been obvious to adapt Holverson to regulate power to the torch and the induction heating head for controlling a cooling profile based on a selected heat balance and feedback from one or more sensors to ensure an improved welding. 
With respect to claims 30 and 31, Ferte shows for controlling the temperatures of a workpiece including a cooling temperature having a particular rate or diagram that . 
Claims 6, 12 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Holverson in view Ferte and Martawibawa of as applied to claims 1, 3-5, 7-9, 11, 13-15, 17, 19-23, 27 and 30 above and further in view of Bickel (US 6,265,701).
	Holverson in view Ferte and Martawibawa shows the welding system claimed except for the induction heating head is mounted with the torch.
	Bickel shows it is known in the art to mount an induction head/coil (105) with a torch (104) as illustrated in Figure 1. Bickel and Holverson also teaches a plurality of coils can be used (see column 3, lines 43-46 in Bickel, and see para [0004] in Holverson).
	In view of Bickel, it would have been obvious to one of ordinary skill in the art to adapt Holverson, as modified by Ferte and Martawibawa, with the induction head/coil or a plurality of the heads/coils that is mounted with a torch as an alternative arrangement to provide the induction head and the torch as known in the art.
 	With respect to claim 25, Bickel shows a welding of steel pipes (column 1, lines 9-12) wherein as the pipe is applied with the induction heat and the welding operation, .   
Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Holverson et al (US 2011/0284527) in view of Ferte et al (US 5,240,167), Martawibawa et al (US 2005/0230379), and Wyble et al (US 2014/0263284).
Holverson shows the welding system claimed including a torch (16) with a welding/first power system (12) with a user interface (20) to independently control a power output to the torch (see para [0016]), and an induction heating head (36) with an induction/second power system (38) with an induction user interface (40) to independently control power output to the induction heating head before and during the welding operations (see para [0019] to [0022]) wherein heating and cooling of the workpiece would be induced by the operation of the induction head as power output is adjusted or controlled, and a plurality of sensors that are provided with the torch and the induction coil for measuring and providing feedback/data regarding the temperature of the workpiece (also see para [0030]). 
Holverson, also, teaches for a welding power control circuitry (54) and an induction power control circuit (62) that can control not only its respective power system but also the other power system as Holverson shows that each of the power control circuitry can be communicated with each other via one of the control circuitry wherein one of the control circuity can be a common control system is shared by both systems (also see para [0031]). But, Holverson does not explicitly call for allowing the welding power system and induction power system to operate independently of each other for the power to be balanced between the induction head and the torch with a common 
Ferte shows it is known to provide an induction heater to provide heat before welding, during welding, and after welding to provide a controller cooling profile to the welded zone so that excessive rapid heating and cooling that introduces a residual stress in a heat affected zone of a workpiece is prevented and improve a welding quality that allows for intergranular precipitation hardening of the weld. Also see Abstract, and column 3, lines 14-56.  
Martawibawa shows it is known to provide a welding torch along with an induction heating device wherein the induction heating device provides a desired temperature of a weld joint including a cooling rate of the weld joint wherein Martawibawa further teaches that a temperature difference is reduced between a filler wire for welding and the workpiece that would provide a heat balance. Also see para [0004] and [0005].
Wyble shows it is known to provide an induction head (104) placed in a pipe workpiece to be welded. 
In view of Fete, Martawibawa, and Wyble, it would have been obvious to one of ordinary skill in the art to adapt Holverson with the control circuitry that coordinates and balances the power between the torch and the induction head so that the temperature 
With respect to claims 14 and 15, Holverson further shows the induction head that is disposed and moved ahead or behind the welding operation (para [0023]). Holverson also shows the movement of the welding torch and the induction system is moved/displaced or can remain stationary wherein any relative motion between the components (torch/induction) and the workpiece is also covered (para [0033]) as Holverson shows the induction head that is mounted to a metal frame which allows the induction head to be moved or adjusted independently (see Figure 3 and para [0035]).  
Claim 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Holverson in view Ferte and Martawibawa as applied to claims 1, 3-5, 7-9, 11, 17, 19-23, 27 and 30 above and further in view of Bradley (US 7,030,333) or Renner et al (US 5,393,164). 
	Holverson in view Ferte and Martawibawa shows the welding system claimed except for a fastener inserted into a portion of the workpiece. 
	Bradley or Renner shows it is known to insert a fastener into a workpiece for welding of the workpiece.
	In view of Bradley or Renner, it would have been obvious to one of ordinary skill in the art to adapt Holverson, as modified by Ferte and Martawibawa, with a fastener inserted into the workpiece for fastening the workpiece that is heated or preheated by the induction heating head that would further facilitate more efficient welding of the fastener with the workpiece. 
Claims 28 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Holverson in view Ferte and Martawibawa as applied to claims 1, 3-5, 7-9, 11, 17, 19-23, 27 and 30 above and further in view of Huismann et al (US 6,984,806).  
Holverson in view Ferte and Martawibawa shows the welding system claimed including preheating or increasing the induction power system so that a workpiece is preheated after which a welding system is proceeded, and Holverson also shows for an occurrence of a short circuit (para [0016]) but does not show how the power is regulated in the second mode based on an occurrence of a short circuit event.   

In view of Huismann, it would have been obvious to one of ordinary skill in the art to adapt Holverson, as modified by Ferte and Martawibawa, with the common control system in the second mode to coordinate a power output/balance in the welding power system and the induction power system with so that power in the induction power system is increased to preheat a workpiece to allow a welding operation at a faster rate and, also, allow the power to the torch be decreased during a short circuit event so that a welding wire is prevented from creating excessive spatter when welded with a work piece and enhance a smooth welding operation. 
Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG Y PAIK whose telephone number is (571)272-4783.  The examiner can normally be reached on 8:00-4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu B Hoang can be reached on 571-272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SANG Y PAIK/Primary Examiner, Art Unit 3761